TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00805-CV


                                         J. C., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


      FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
     NO. 18-0024-CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant J. C. filed his notice of appeal on November 4, 2019. The appellate

record was complete November 14, 2019, making appellant’s brief due December 4, 2019. On

December 4, 2019, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion in part and order counsel to file appellant’s

brief no later than December 23, 2019. If the brief is not filed by that date, counsel may be

required to show cause why he should not be held in contempt of court.

               It is ordered on December 9, 2019.
Before Justices Goodwin, Kelly, and Smith




                                            2